Citation Nr: 1544428	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-14 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for residuals of left hand frostbite.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues of entitlement to service connection for sleep apnea and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right hip disability that is the result of a disease or injury in active duty service.

2.  The Veteran does not have residuals of left hand frostbite that are the result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for residuals of left hand frostbite are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in February 2012, prior to the initial adjudication of his claims in March 2012, giving him proper notice in satisfaction of the VCAA.  Specifically, the notice informed him of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the duty to notify is fulfilled.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, all pertinent, identified medical records have been obtained and considered.  Specifically, service treatment records, post-service VA treatment records, and private records from Dr. R.O. have been obtained.  There is no indication of any outstanding records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A VA examination or opinion was not obtained in this case, and it is not necessary.  

A medical examination or opinion is required for a service connection claim when there is: (1) competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be associated with the in-service event, or to another service-connected disability; and (4) insufficient competent medical evidence to adjudicate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The requirement of an "indication" that the claimed disability "may be associated" with the in-service injury is a "low threshold."  Types of such evidence include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; Haas v. Shinseki, 22 Vet. App. 385, 388-89 (2009).  The evidence of a link between the current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here, as elaborated upon below, there is no evidence of in-service events, injuries or diseases, related to the Veteran's claimed frostbite and right hip disability.  While the Veteran asserts that he injured his right hip at the time that he sustained a right shoulder injury, his service treatment records from that incident are silent for any complaints regarding the right hip.  There is no similarly no record whatsoever of treatment for frostbite residuals.  Further, as discussed below, the numerous examinations and medical histories conducted during his subsequent Reserve service show no complaints or history of a right hip disability or frostbite residuals.  Moreover, there is no evidence of any current right hip or frostbite residual disabilities.  Accordingly, an examination is not necessary, and the duty to assist is also satisfied.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Here, the Veteran is not entitled to service connection for a right hip disability and frostbite residuals because there is neither evidence of an incident in service nor evidence of any actual current disability.

With regards to the latter, the Veteran has provided no documentation of a current right hip disability or of any sort of frostbite residuals.  Rather, his records are entirely silent for any such problems.  The only reference to a hip disability is in an August 2007 radiology report, which noted left hip pain and was negative for any impressions.  There was no mention of right hip pain.  Similarly, VA treatment records noting a history of hip arthralgia, with pain on rotation, do not indicate the presence of current disability.  Arthralgia is defined as pain in a joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also Mykles v. Brown, 7 Vet. App. 372, 373 (1995).  Pain without underlying pathology is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  There is no record at all of any sort of frostbite residuals to the left hand.  

The Board notes that the Veteran is competent to testify as to symptoms such as pain, numbness, or other sensations.  However, lay evidence is considered competent and sufficient to establish a diagnosis of a condition only when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, none of these criteria are met.  Crucially, the Veteran is not competent to diagnose frostbite residuals, as it is not a simple medical condition that can be diagnosed under Jandreau, and a hip disability, such as arthritis, similarly requires diagnostic testing that the Veteran cannot perform as a lay person.  Accordingly, the first element of service connection is not met, and the claims fail of this basis alone.

The Veteran has not also made a sufficient showing as to any sort of injury or incident in service for either disability.

In an April 2014 statement, the Veteran asserted that he injured his hip at the same time that he injured his right shoulder.  (Service connection for right shoulder rotator cuff tendonitis with post-traumatic arthritis was granted in a May 2005 rating decision.)  A service treatment record from May 8, 1974, when the Veteran was serving aboard the USS Johnston, shows that he dislocated his shoulder two weeks prior while sliding into a base during a softball game.  However, there is no notation of any type of right hip injury in this service record, or any service record for that matter, although the Veteran was treated for other issues on the USS Johnston, including a cold and sore throat (March 1975) and sinus congestion (June 1974).  The Veteran also stated in his April 2014 VA Form 9 that his left hand was frostbitten by working in cold weather at the North Pole aboard the USS Bigelow, and that the ship's physician treated him for frostbite.  However, there is no record whatsoever of treatment for frostbite, although the Veteran was treated for other issues aboard the USS Bigelow, including a rash (April 1973), urethral discharge (February and November 1972), sore throat and cold (December 1972 and January 1973), and dizziness and lightheadedness (February 1972).  The absence of documented treatment, in and of itself, is not a basis for discrediting the Veteran's lay statements.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the evidence from service, which shows no treatment for frostbite or a right hip injury while the Veteran received treatment for many other ailments, weighs against finding that these injuries happened during service.  See generally Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring).  

In addition, the Veteran underwent many examinations over the years due to having both active duty and Reserve service, and completed a similar number of medical histories.  In his July 1975 separation examination, and in Reserve examinations from August 1978, June 1980, January 1982, January 1984, November 1985, February 1987, and February 1988, there was no diagnosis of a right hip or frostbite residual disability.  All clinical evaluations were normal.  In medical histories from December 1976, August 1978, August 1980, January 1982, January 1984, November 1985, February 1987, and February 1988, the Veteran denied any history of swollen or painful joints, and made no reference to any history of frostbite residuals.  These examinations and histories confirm the lack of right hip or frostbite residuals in service.  Indeed, there is no mention of any such injuries until the Veteran's 2011 claim, over three decades after service, which undermines his assertions.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).

The Board does not find the Veteran's assertions of a hip or frostbite injury in service credible, given that there is no corroboration in his service treatment records despite the fact that he regularly sought medical care and completed many medical examinations and medical histories.  Accordingly, there is not sufficient evidence of either injury in service.

Nor is there any competent medical evidence of record supporting a relationship between his claimed disabilities and service.

In sum, there is no competent and credible evidence of the claimed conditions, no credible evidence of any in service injuries, and no competent opinion linking the claimed disorders to service.  Accordingly, the criteria for entitlement to service connection are not met and the claims must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of left hand frostbite is denied.  

Service connection for a right hip disability is denied.

REMAND

Development is required on the Veteran's remaining claims.  

The Veteran has submitted a July 2009 sleep study showing a diagnosis of mild obstructive sleep apnea, and a December 2009 sleep study with a diagnosis of obstructive sleep apnea.  He therefore has a current disability.  The Veteran also submitted a joint statement from fellow servicemembers P.A. and P.S., which indicates that they were stationed with the Veteran at the Philadelphia Naval Base.  They stated that the Veteran would snore very loudly, and that there were times where he would jump up in his sleep because it felt like he could not breathe, and other occasions in which they would hit him when he would hold his breath while he slept.  Given the above, a VA examination is necessary to determine the nature and etiology of the Veteran's sleep apnea.

In addition, the Veteran submitted a statement in April 2014 concerning his knees.  He stated that he had no knee problems before service, and that he often developed knee pain during service and was told to take aspirin.  He also stated that he received treatment for his knee at VA.  A January 2012 private record stated that the Veteran has bilateral knee pain, with a long history of left knee symptoms dating back to his time in the service.  A March 2013 VA treatment record also stated that the Veteran has had chronic knee pain since boot camp.  Given these records and statements, a VA examination is also necessary on this claim.  Any outstanding VA records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule a VA examination to determine the nature and etiology of the Veteran's sleep apnea.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

For any current sleep disorder identified, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or more) that such disorder is the result of disease or injury incurred during active service.  In rendering an opinion, the examiner should consider the Veteran's service treatment records and the lay statement from P.A. and P.S. (indicating that the Veteran would snore very loudly in service, that there were times where he would jump up in his sleep because it felt like he could not breathe, and other occasions in which they would hit him when he would hold his breath while he slept).  Medical reasons should be provided for accepting or rejecting lay testimony.  

Complete rationales should accompany any opinions provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

3.  Then schedule a VA examination to determine the nature and etiology of the Veteran's bilateral knee disability.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

For any bilateral knee disability identified, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or more) that such disability is the result of disease or injury incurred during active service.  In rendering an opinion, the examiner should consider the Veteran's service treatment records and lay assertions of knee pain in service.  Medical reasons should be provided for accepting or rejecting lay testimony.  

Complete rationales should accompany any opinions provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

4.  Then, readjudicate the claims on the basis of additional evidence, and furnish a Supplemental Statement of the Case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


